Citation Nr: 9912668	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diverticular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to June 
1988.

This case comes to the Board of Veterans' Appeals (Board) 
partly from a September 1995 RO decision which, in pertinent 
part, denied service connection for an acquired psychiatric 
disorder.  In a July 1996 decision, the RO confirmed and 
continued the denial of service connection for an acquired 
psychiatric disorder, and included PTSD in such denial.  In a 
January 1998 decision, the RO denied service connection for 
diverticular disease.  The veteran appealed the denial of 
service connection for an acquired psychiatric disorder, 
including PTSD, and for diverticular disease.

The issue of service connection for an acquired psychiatric 
disorder, including PTSD, will be addressed in the remand 
portion of this decision.


FINDING OF FACT

The veteran has not submitted competent evidence to show a 
plausible claim for service connection for diverticular 
disease.


CONCLUSION OF LAW

The veteran's claim for service connection for diverticular 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1984 to June 
1988.  

A review of his service medical records shows that on medical 
examination performed for enlistment purposes in August 1984, 
his abdomen and viscera were listed as clinically normal.  

A November 1984 treatment note shows that the veteran 
complained of vomiting and stomach cramps with diarrhea and 
blood in the stool; the diagnostic impression was a viral 
syndrome.  The following day, the veteran complained of loose 
stools and abdominal pain; laboratory tests showed no ova or 
parasites.  A March 1985 treatment note shows that the 
veteran complained of stomach cramps since November 1984, 
with sharp pain in the right and left lower quadrants.  He 
reported diarrhea since November 1984.  The diagnostic 
impression was rule out irritable bowel.  A high fiber diet 
was recommended.  Two days later, in March 1985, the veteran 
complained of a headache, sore throat, swollen lymph nodes, 
and intermittent stomach cramps.  He reported severe 
constipation and vomiting two months previously, and said 
currently he had constant stomach pain for three to six days.  
The diagnostic impression was rule out gastrointestinal viral 
infection, and the examiner requested that a throat culture 
be performed.  Such was done, and laboratory tests performed 
the same day revealed a streptococcus infection.

A July 1985 treatment reflects that the veteran presented 
with complaints of stomach cramps which had recurred for one 
month, loose and watery stools, nausea, weakness, and fever.  
The diagnostic assessments were multiple somatic complaints 
with possible psychological etiology, rule out 
gastroenteritis, and rule out parasitic bowels.  Laboratory 
tests performed the following day were negative for 
microorganisms, and an X-ray study of the abdomen showed no 
significant abnormalities.  

A September 1987 treatment note shows that the veteran 
complained of abdominal pain located in the lower right 
quadrant of the abdomen.  Two days later, he continued to 
complain of chronic right lower quadrant pain; the diagnostic 
assessment was rule out appendectomy.  Hospital records dated 
in September 1987 show that the veteran was diagnosed with 
appendicitis and underwent an appendectomy.  An X-ray study 
of the abdomen showed fecal matter throughout the colon and 
was otherwise unremarkable.  Service medical records are 
negative for diverticular disease of the colon (including 
diverticulosis and diverticulitis).

At an April 1995 VA general medical examination, an 
examination of the veteran's abdomen was unremarkable.  The 
examiner stated that the physical examination was normal.

In September 1995, the RO granted service connection for 
appendectomy residuals, and a noncompensable rating was 
assigned.

By a memorandum dated in January 1996, the National Personnel 
Records Center indicated that all available service medical 
records had been sent to the RO.

The first post-service medical evidence of an intestinal 
disorder is dated in 1995.  Private medical records from 
Lakes Region General Hospital dated in July 1995 reflect that 
the veteran was treated for complaints of a headache and 
abdominal pain in the left lower quadrant after trauma in an 
automobile accident.  An emergency room note shows that the 
veteran had a contused lower abdomen.  A computerized 
tomography (CT) scan of the abdomen showed no acute 
intraabdominal injury, a calcified hepatic granuloma, and 
sigmoid diverticulosis.

In July 1997, the veteran submitted a claim for service 
connection for a gastrointestinal disorder (later clarified 
as diverticular disease (diverticulosis or diverticulitis)).

VA medical records dated in 1997 reflect treatment for 
gastrointestinal complaints.  A July 1997 VA outpatient 
treatment record indicates a diagnosis of chronic 
diverticular disease and diarrhea with cramping, and notes 
that the veteran reported symptoms of gastroesophageal reflux 
disease.  An August 1997 gastrointestinal series shows an 
extrinsic defect probably due to the common duct at the level 
of the apex of the duodenal bulb.  

An August 1997 VA general medical examination notes that the 
veteran reported a history of gastric regurgitation and 
diverticulosis since 1984, with alternating diarrhea and 
constipation, bloating, and abdominal cramps.  On 
examination, the abdomen was soft, there were positive bowel 
sounds throughout, and there was tenderness to light and deep 
palpation in both lower quadrants.  The examiner noted that 
the veteran voided immediately after the examination and 
reported that he felt better.

By a statement received in January 1998, the veteran asserted 
that he had diverticulitis, which was manifested by pain, 
cramps, and indigestion, and limited him to a non-fat diet.

By a statement dated in March 1998, the veteran asserted that 
he had diverticulosis of the colon.

By a letter dated in August 1998, a nurse at a VA clinic 
related that she reviewed the veteran's medical records 
(apparently those records available to her, as she only 
discussed medical records from 1994 to 1998), and she noted 
that the veteran reported that during service he was told he 
had a dramatic diverticulosis.  She noted that the veteran 
had consistent and persistent complaints of abdominal 
cramping with ongoing problems with diarrhea and 
constipation, and that such complaints had been referred to 
the VA clinic for treatment.

By a statement dated in October 1998, the veteran's 
representative asserted that the veteran's in-service 
gastrointestinal complaints were an early manifestation of 
his current diverticulitis, and cited The Merck Manual for 
the following proposition, "usually the first presentation 
of a patient with diverticular disease is in a physician's 
office with complaints of pain, local tenderness in the left 
lower quadrant of the abdomen, and fever."

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310.

The veteran claims service connection for diverticular 
disease of the colon which he asserts was incurred during 
military service.   His claim presents the threshold question 
of whether he has met his initial burden of submitting 
evidence to show that his claim is well grounded, meaning 
plausible.  If he has not presented evidence that his claim 
is well grounded, there is no duty on the part of the VA to 
assist him with his claim, and the claim must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  For the veteran's claim for service connection to be 
plausible or well grounded, it must be supported by competent 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
the in-service disease or injury (or an established service-
connected condition, in the case of a claim for secondary 
service connection) and a current disability (medical 
evidence).  Libertine v. Brown, 9 Vet.App. 521 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995); Grivois, supra; Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

The service medical records from the veteran's 1984-1988 
active duty are negative for diverticular disease of the 
colon.  He was treated for a viral syndrome in November 1984, 
and in March 1985 he complained of stomach cramps and the 
examiner indicated a diagnostic impression of rule out 
irritable bowel.  Two days later he complained of stomach 
cramps and a sore throat, and the diagnostic impression was 
rule out gastrointestinal viral infection.  Laboratory tests 
revealed a streptococcus infection.  In July 1985, the 
veteran complained of stomach cramps, loose and watery 
stools, nausea, weakness, and fever.  The diagnostic 
assessments were multiple somatic complaints with possible 
psychological etiology, rule out gastroenteritis, and rule 
out parasitic bowels.  An X-ray study of the abdomen showed 
no significant abnormalities.  In September 1987 the veteran 
had appendicitis for which he had an appendectomy 
(appendectomy residuals are now service connected).  
Subsequent service medical records are negative for a 
gastrointestinal condition, and the veteran was released from 
active duty in June 1988.  The service records do not show 
diverticular disease of the colon.

Post-service medical records do not show diverticular disease 
until many years after active duty.  Private medical records 
from Lakes Region General Hospital dated in July 1995 reflect 
that the veteran was diagnosed with sigmoid diverticulosis.  
A July 1997 VA outpatient treatment record indicates a 
diagnosis of chronic diverticular disease and diarrhea with 
cramping.  

The veteran and his representative have asserted that he 
incurred diverticular disease during his period of active 
service.  As laymen, they are not competent to render an 
opinion regarding diagnosis or etiology and their statements 
do not serve to make the claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Some of the medical 
records show that the veteran reported a history of 
diverticular disease since service.  Such a mere 
transcription of the veteran's self-reported history does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Similarly, references by the veteran's 
representative to The Merck Manual do not constitute medical 
evidence of causality for a well-grounded claim in the 
veteran's own case, as this general information does not 
directly link the veteran's gastrointestinal disorder to his 
military service.  Sacks v. West, 11 Vet. App. 314 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

A well-grounded claim for direct service connection is not 
presented as the veteran has not submitted any competent 
medical evidence linking his current diverticular disease 
with service.  Caluza, supra.  There is also no medical 
evidence linking current diverticular disease with the 
veteran's service-connected appendectomy residuals, as 
required for a well-grounded claim of secondary service 
connection.  Libertine, supra.  Absent such competent medical 
evidence of causality, the claim for service connection for 
diverticular disease must be denied as not well grounded.


ORDER

Service connection for diverticular disease is denied.


REMAND

The veteran also claims service connection for a psychiatric 
disorder, including PTSD.  The Board finds further 
development of the evidence is warranted, particularly on the 
PTSD aspect of the claim.

The veteran served on active duty during peacetime from 
October 1984 to June 1988, including service in Korea.  His 
service personnel records do not show that he engaged in 
combat or received any combat citations.  He contends that he 
has an acquired psychiatric disorder, including PTSD, as a 
result of his active duty service.

In order to establish service connection for PTSD, there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R.§ 3.304(f).

The Board notes that if a veteran did not engage in combat, 
his statements and testimony are inadequate to prove the 
occurrence of a stressor in service; such a stressor must be 
established by official service records or other credible 
supporting evidence.  Id.; Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Post-service medical records dated since 1994 show that the 
veteran has been diagnosed with a variety of psychiatric 
disorders, including schizophrenia, bipolar disorder, major 
depression with psychosis, PTSD, and a personality disorder.  
The veteran initially related his current psychiatric 
disorder to an in-service appendectomy.  During a VA 
hospitalization from March to April 1996, he asserted that he 
witnessed "ugly scenes" and atrocities during his military 
service in Korea. The Board finds that he should be given an 
opportunity to submit specific allegations regarding in-
service stressors for PTSD, and that the RO should then make 
an attempt to verify such stressors with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR). 

The Board finds that a VA examination should be provided to 
ascertain whether there is a clear diagnosis of PTSD based on 
any verified in-service stressor.  38 C.F.R. § 3.304(f); 
Cohen, supra.  The medical evidence indicates that the 
veteran has been receiving episodic VA psychiatric treatment 
in recent years; ongoing treatment records should be 
obtained.  Some of the medical records relate that the 
veteran currently receives benefits from the Social Security 
Administration (SSA).  It should be ascertained whether the 
veteran has applied for or is receiving SSA disability 
benefits based on disability, and any related SSA records 
should be obtained.

Accordingly, the claim is remanded for the following actions:

1.  The RO should contact the service 
department and obtain a copy of the 
veteran's DD Form 214 from his period of 
active duty.

2. The RO should also ask the veteran 
whether he has applied for or is 
currently in receipt of SSA benefits 
based on disability; if he answers yes, 
the RO should contact the SSA and obtain 
copies of all medical and other records 
considered by the SSA in awarding 
benefits, as well as copies of all 
related SSA decisions.

3.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment or 
examination for any psychiatric disorder 
since active duty.  The RO should then 
contact the sources and obtain copies of 
the related medical records, which are 
not already on file.

4.  The RO should ask the veteran to 
submit a detailed written account 
(including dates, locations, names of 
other persons involved, unit 
designations, etc.) of the alleged 
service stressors for PTSD.  The RO 
should then forward the veteran's 
statement (along with copies of his 
service personnel records and any other 
relevant evidence) to the USASCRUR, and 
request that organization investigate and 
attempt to verify the alleged stressors.

5.  If the veteran's claimed stressors 
are verified by USASCRUR, he should be 
afforded a VA psychiatric examination 
concerning the claim for service 
connection for a psychiatric disorder, 
including PTSD.  The claims folder must 
be provided to and reviewed by the 
examiner.  The examiner should identify 
all current psychiatric disorders, and 
PTSD should be diagnosed or ruled out in 
accordance with the standards of DSM-IV.  
If PTSD is diagnosed, the doctor should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under the standards of DSM-IV.

6.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder, including PTSD.  If 
the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then the case 
should be returned to the Board for 
further appellate review.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

